Citation Nr: 0005921	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	Keith L. Anderson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.W.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran withdrew his appeal as to the 
issue of entitlement to service connection for the residuals 
of a thyroid gland disorder at his personal hearing.  
Therefore, the issues listed on the title page of this 
decision are the only issues on appeal.


REMAND

The record reflects that in January 1995 the veteran 
submitted a VA Form 21-22 appointing the Disabled American 
Veterans (DAV) as his representative.  The veteran was 
represented by the DAV at a personal hearing in April 1995.  
Subsequently, correspondence from Keith L. Anderson, dated 
July 5, 1995, was added to the claims file indicating that he 
had been retained to represent the veteran in his claim for 
benefits.  

The Board notes that the record does not indicate Mr. 
Anderson's status as representative was terminated, but that 
the October 1995 supplemental statement of the case and all 
subsequent VA documents listed the DAV as the veteran's 
representative.  The veteran was also represented by the DAV 
at his Board hearing in October 1999.  Therefore, the Board 
finds additional development is required to clarify the issue 
of representation and to determine whether the veteran and 
his appointed representative desire an additional personal 
hearing.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded to the RO for the 
following:

The RO should request that the veteran 
clarify the issue of representation.  The 
veteran should be notified that 
correspondence of record indicates he is 
presently represented by Keith L. 
Anderson, Attorney, and that additional 
action is required to appoint another 
representative.  If no action is taken to 
appoint another representative, the RO 
should request the veteran and his 
present representative clarify whether 
they desire another personal hearing 
before a Board Member.

If appropriate, the RO should issue a supplemental statement 
of the case.  The requisite period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




